Citation Nr: 1543196	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-15 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.
      
2.  Whether a substantive appeal was timely filed with respect to a rating decision issued in December 2005 and a statement of the case issued in February 2007.

3.  Entitlement to payment or reimbursement for medical expenses incurred at a private facility on September 4, 2002.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left thumb disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a flank scar.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney disorder.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder.

9.  Entitlement to service connection for traumatic brain injury.  

10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for a bilateral foot disorder.

12.  Entitlement to a disability rating higher than 10 percent for osteoarthritis of the left hip.

13.  Entitlement to a disability rating higher than 10 percent for osteoarthritis of the right hip. 

14.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

15.  Entitlement to higher disability ratings for injury and discogenic disease of the lumbar spine, including the propriety of a reduction from a disability rating of 40 percent to 20 percent effective from September 17, 2013.

16.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2003, October 2007, November 2007, July 2008, September 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to an effective date earlier than December 20, 1993, for the grant of service connection for sinusitis; entitlement to an effective date earlier than December 20, 1993, for the grant of service connection for hearing loss; service connection for shortening of the left leg; and increased ratings for sinusitis and degenerative disc disease of the cervical spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

I.  Increased Rating for Bilateral Hearing Loss

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a compensable disability rating for his bilateral hearing loss.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id.

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2015).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In this case, the Veteran underwent VA examination most recently in April 2013.  However, in November 2014 statement, the Veteran contended that his hearing loss has worsened since the most recent evaluation.  The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his hearing loss has worsened since his last examination.  Thus, in light of this report of increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his bilateral hearing loss.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

Additionally, while on remand, updated VA treatment records should be obtained from the Albany VA Medical Center (VAMC), or any other VA medical center at which the Veteran reports having received treatment, for the period from September 2013 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

II.  Timeliness of Form 9

The Board notes that on a June 2013 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran indicated that he wished to testify at a videoconference hearing before a Veterans Law Judge specifically concerning the issue of whether a substantive appeal was timely filed with respect to a rating decision issued in December 2005 and a statement of the case issued in February 2007.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2015).  The case will therefore be remanded to the New York RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran.  

III.  Remaining Claims

In a July 2008 rating decision, the RO denied the Veteran's claim for an increased rating for his service-connected injury and discogenic disease of the lumbar spine, evaluated at that time as 20 percent disabling.  In May 2009, the Veteran submitted correspondence disagreeing with that denial.  During the pendency of the claim, the RO issued a rating decision in February 2010 in which it granted an increased rating of 40 percent for the Veteran's lumbar spine disability, and an additional rating decision in September 2013 in which it reduced the rating for the lumbar spine disability from 40 percent to 20 percent, effective from September 17, 2013.  

Additionally, in the September 2013 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for a left thumb disorder, a left shoulder disorder, a flank scar, and a kidney disorder.  Also in that decision, the RO denied the Veteran's claims for service connection for traumatic brain injury, a left ankle disorder, and a bilateral foot disorder, as well as his claims for increased ratings for osteoarthritis of the right and left hips, each rated as 10 percent disabling.  The RO further denied the Veteran's claim for entitlement to a TDIU and granted service connection for left lower extremity radiculopathy, assigning an initial 10 percent disability rating.  In statements received by the RO in October 2013, February 2014, and June 2014, the Veteran submitted correspondence expressing disagreement with the denial of those claims and the initial rating assigned for the radiculopathy.  

Finally, in an October 2014 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of service connection for a gastrointestinal disorder and again denied his claim for a TDIU.  In November 2014, the Veteran submitted correspondence expressing disagreement with the denial of those claims.  These matters must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).  

Further, of record is a January 2004 statement of the case in which the RO denied the Veteran's claim for entitlement to payment or reimbursement for medical expenses incurred at a private facility on September 4, 2002.  The Veteran submitted a timely VA Form 9 substantive appeal on the issue, which is also present in the claims file.  However, missing from the claims file are the October 2003 rating decision, the December 2003 notice of disagreement, and the case review that was purportedly conducted in January 2004, as well as all other adjudicatory documents concerning this claim.  Thus, on remand the AOJ must ensure that all adjudicatory documents, including the October 2003 rating decision, concerning the medical expense reimbursement claim are associated with the claims file.  In addition, on remand the AOJ must seek to obtain records of the Veteran's treatment at the Albany VAMC in 2002 that purportedly led to the referral to the private treatment provider, reimbursement for which is in question here.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from all facilities associated with the Albany VAMC, or any other VA medical center at which the Veteran has received treatment, from September 2013 to the present.

2.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for audiological VA examination to determine the current severity of his hearing loss.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b).  

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's hearing loss.  In particular, puretone audiometry and Maryland CNC controlled speech discrimination test results must be conducted.  38 C.F.R. § 4.85(a).  The examiner must provide a full description of all functional deficits caused by the Veteran's hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.  A complete rationale must be given for all opinions and conclusions expressed.

3.  After completion of the above, review the expanded record and determine if increased ratings are warranted for the Veteran's hearing loss.  If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  Schedule the Veteran for a videoconference hearing before a member of the Board concerning the issue of whether a substantive appeal was timely filed with respect to a rating decision issued in December 2005 and a statement of the case issued in February 2007.  The RO must notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b), and give the Veteran opportunity to prepare for the hearing.  

5.  The AOJ should also ensure that copies of all adjudicatory documents relating to the claim for reimbursement of medical expenses, including the October 2003 rating decision and all other documents identified above, are included in the claims file.  

6.  Take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the May 2009, October 2013, February 2014, June 2014, and November 2014 notices of disagreement, including issuance of a statement of the case, pertaining to the Veteran's claim for increased ratings for his service-connected injury and discogenic disease of the lumbar spine, including the propriety of the reduction from 40 percent to 20 percent; his petition to reopen previously denied claims for a left thumb disorder, a left shoulder disorder, a flank scar, a kidney disorder, and a gastrointestinal disorder; his claims for service connection for traumatic brain injury, a left ankle disorder, and a bilateral foot disorder; his claims for increased ratings for osteoarthritis of the right and left hips, each rated as 10 percent disabling; his claim for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy; and his claim for entitlement to a TDIU.  (Only if a timely substantive appeal is filed should these issues be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

